Exhibit 10.3

 



STOCK PURCHASE AGREEMENT

STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of September 10, 2019, by
and between GBT TECHNOLOGIES, INC., a Nevada corporation (f/k/a Gopher Protocol,
Inc.) (“Seller”), having an address at 8600 Inwood Road, Dallas, Texas 75209 and
DR. GENE SALKIND, (“Purchaser”), having an address at 1165 Wrack Road,
Meadowbrook, Pennsylvania 19046.


RECITALS

 

WHEREAS, Seller owns shares of common stock of Mobiquity Technologies, Inc., a
New York corporation (the “MOBQ Common Stock”), which may be represented by
stock certificates (“Certificated Shares”) or be book-entry shares (“Book-Entry
Shares”); and

WHEREAS, Seller desires to sell to Purchaser, and Purchaser desires to purchase
from Seller, a number of shares of MOBQ Common Stock in consideration for cash
upon the terms, conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements set forth in this Agreement, and for other good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged, the
parties hereto hereby agree as follows:

l.       Purchase and Sale of MOBQ Shares.

1.1               Agreement to Purchase and Sell. As of the Closing (defined
below), and subject to the terms and conditions of this Agreement, Seller hereby
sells, assigns, transfers, conveys and delivers to Purchaser or his designee,
and Purchaser hereby purchases and accepts from Seller, all of Seller’s right,
title and interest in and to Twenty Eight Million (28,000,000) shares of MOBQ
Common Stock (the “MOBQ Shares”), free and clear of any and all liens, charges,
pledges, security interests, claims, mortgages, options, encumbrances, rights of
first refusal, conditions, covenants and other restrictions, other than
restrictions on transferability under the Securities Act of 1933, as amended,
applicable state “blue sky” laws, and the rules and regulations promulgated
thereunder (“Liens”). If this transaction is effectuated with a designee of
Purchaser, the term “Purchaser” shall include such designee.

1.2               Consideration. In consideration for the sale of the Interests,
at the Closing Purchaser shall deliver to Seller Two Hundred Sixty Eight
Thousand Dollars ($268,000.00) in cash (the “Closing Cash Payment”).

2.       Closing.

2.1       The closing of the transactions contemplated by this Agreement (the
“Closing”) shall take place on a date determined by Purchaser upon at least one
(1) business days’ notice, but such Closing shall take place no later than
September 13, 2019 (the “Outside Closing Date”).



 1 

 

 

2.2       At the Closing, Seller shall deliver to Purchaser the following,
unless waived by Purchaser in writing:

(i)       stock certificates representing the MOBQ Shares that are Certificated
Shares together with a stock power duly endorsed in blank, conveying the MOBQ
Shares to Purchaser;

(ii)       an “agent’s message” or functional equivalent relating to the MOBQ
Shares that are Book-Entry Shares, conveying such MOBQ Shares to Purchaser; and

(iii)       a certificate of the general partner of Seller certifying as to (A)
the resolutions of the general partner(s) (or equivalent managing body) of
Seller, duly adopted and in effect, which authorize the execution, delivery and
performance of this Agreement and the transactions contemplated hereby, and (B)
the names and signatures of the general partner(s) (or equivalent managing body)
of Seller authorized to sign this Agreement and the documents to be delivered
hereunder.

2.3       At the Closing, Purchaser shall deliver to Seller the following,
unless waived by Seller in writing, the Closing Cash Payment, via bank check, or
wire transfer to an account of Seller in accordance with wire transfer
instructions provided by Seller to Purchaser at least one (1) business day prior
to the Closing.

3.       Representations and Warranties of Purchaser. Purchaser hereby
represents and warrants to Seller that:

3.1       Purchaser has full power and authority to enter into
this Agreement and the documents to be delivered hereunder, to carry out its
obligations hereunder and to consummate the transactions contemplated hereby.
This Agreement and the documents to be delivered hereunder have been duly
executed and delivered by Purchaser, and (assuming due authorization, execution
and delivery by Seller) this Agreement and the documents to be delivered
hereunder constitute legal, valid and binding obligations of Purchaser
enforceable against Purchaser in accordance with their respective terms.

3.2       The execution, delivery and performance by Purchaser of
this Agreement and the documents to be delivered hereunder, and the consummation
of the transactions contemplated hereby, do not and will not: (a) violate or
conflict with any judgment, order, decree, statute, law, ordinance, rule or
regulation applicable to Purchaser; or (c) conflict with, or result in (with or
without notice or lapse of time or both) any violation of, or default under, or
give rise to a right of termination, acceleration or modification of any
obligation or loss of any benefit under any contract or other instrument to
which Purchaser is a party. No consent, approval, waiver or authorization is
required to be obtained by Purchaser from any person or entity (including any
governmental authority) in connection with the execution, delivery and
performance by Purchaser of this Agreement and the consummation of the
transactions contemplated hereby.

3.3       There is no claim, action, suit, proceeding or governmental
investigation ("Action")  pending or, to Purchaser’s knowledge, threatened
against or by Purchaser or any affiliate of Purchaser that challenges or seeks
to prevent, enjoin or otherwise delay the transactions contemplated by
this Agreement. No event has occurred or circumstances exist that may give rise
or serve as a basis for any such Action.

3.4       No broker, finder or investment banker is entitled to any brokerage,
finder's or other fee or commission in connection with the transactions
contemplated by this Agreement based upon arrangements made by or on behalf of
Purchaser.

3.5       Purchaser understands that the MOBQ Shares are “restricted securities”
and have not been registered under the Securities Act of 1933, as amended (the
“Securities Act”) or any applicable state securities law and is acquiring the
Securities as principal for its own account and not with a view to or for
distributing or reselling the MOBQ Shares or any part thereof in violation of
the Securities Act or any applicable state securities law, has no present
intention of distributing any of the MOBQ Shares in violation of the Securities
Act or any applicable state securities law and has no direct or indirect
arrangement or understandings with any other persons to distribute or regarding
the distribution of the MOBQ Shares in violation of the Securities Act or any
applicable state securities law (this representation and warranty not limiting
Purchaser’s right to sell the Securities pursuant to any registration statement
or otherwise in compliance with applicable federal and state securities laws).

3.6       Purchaser is an “accredited investor” as defined in Rule 501(a)(1),
(a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act.



 2 

 

 

3.7       Purchaser, either alone or together with his representatives, has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the prospective investment
in the MOBQ Shares, and has so evaluated the merits and risks of such
investment. Purchaser is able to bear the economic risk of an investment in the
MOBQ Shares and, at the present time, is able to afford a complete loss of such
investment.

4.       Representations and Warranties of Seller. Seller hereby represents and
warrants to Purchaser that:

4.1        Seller is a corporation duly organized, validly existing and in good
standing under the laws of the state of Nevada. Seller has full corporate power
and authority to enter into this Agreement and the documents to be delivered
hereunder, to carry out its obligations hereunder and to consummate the
transactions contemplated hereby. The execution, delivery and performance by
Seller of this Agreement and the documents to be delivered hereunder and the
consummation of the transactions contemplated hereby have been duly authorized
by all requisite corporate action on the part of Seller. This Agreement and the
documents to be delivered hereunder have been duly executed and delivered by
Seller, and (assuming due authorization, execution and delivery by Purchaser)
this Agreement and the documents to be delivered hereunder constitute legal,
valid and binding obligations of Seller, enforceable against Seller in
accordance with their respective terms.

4.2        The execution, delivery and performance by Seller of
this Agreement and the documents to be delivered hereunder, and the consummation
of the transactions contemplated hereby, do not and will not: (a) violate or
conflict with the certificate of limited partnership, partnership agreement or
other organizational documents of Seller or other organizational documents of
Seller; (b) violate or conflict with any judgment, order, decree, statute, law,
ordinance, rule or regulation applicable to Seller; (c) conflict with, or result
in (with or without notice or lapse of time or both) any violation of, or
default under, or give rise to a right of termination, acceleration or
modification of any obligation or loss of any benefit under any contract or
other instrument to which Seller is a party; or (d) result in the creation or
imposition of any Lien on the MOBQ Shares. No consent, approval, waiver or
authorization is required to be obtained by Seller from any person or entity
(including any governmental authority) in connection with the execution,
delivery and performance by Seller of this Agreement and the consummation of the
transactions contemplated hereby.

4.3       There is no Action of any nature pending or, to Seller's knowledge,
threatened against or by Seller (a) relating to or affecting the  Interests; or
(b) that challenges or seeks to prevent, enjoin or otherwise delay the
transactions contemplated by this Agreement. No event has occurred or
circumstances exist that may give rise to, or serve as a basis for, any such
Action.

4.4       Seller is the sole legal, beneficial, record and equitable owner of
the MOBQ Shares, free and clear of any and all Liens whatsoever.

4.5       No broker, finder or investment banker is entitled to any brokerage,
finder's or other fee or commission in connection with the transactions
contemplated by this Agreement based upon arrangements made by or on behalf of
Seller.

5.       Termination of Agreement. This Agreement may be terminated at any time
prior to the Closing:

5.1       By the mutual written consent of Seller and the Purchaser.

5.2       By either Purchaser or Seller if there has been a material
misrepresentation, material breach of warranty or material failure to perform
obligations on the part of the other party in respect of the representations,
warranties and obligations set forth in this Agreement if (i) the party claiming
material breach or failure to perform on the part of the other party is not then
in material breach of this Agreement, (ii) the party claiming material breach or
failure to perform on the part of the other party serves written notice thereof
on the other party as soon as practicable after it becomes aware of such
material breach or failure, and (iii) such material breach or failure is not
remedied within ten (10) days after notice thereof has been given to such other
party.



 3 

 

 

5.3       By either Purchaser or Seller in writing, without liability, if there
is any order, writ, injunction or decree of any governmental authority,
regulatory body, or body with rule-making authority (including, without
limitation any securities exchange or securities market) binding upon Purchaser
or Seller, which prohibits or restrains Purchaser or Seller from consummating
the transaction contemplated by this Agreement.

5.4       By either Purchaser or Seller if the Closing has not occurred on or
before the Outside Date, unless extended by mutual agreement of Purchaser and
the Seller, if the delay has not been caused by the failure of the party seeking
termination to perform or comply with any of the covenants, agreements or
conditions hereof to be performed or complied with by it prior to the Closing.

6.       Miscellaneous.

6.1       Further Assurances. Following the Closing, each of the parties hereto
shall execute and deliver such additional documents, instruments, conveyances
and assurances, and take such further actions as may be reasonably required to
carry out the provisions hereof and give effect to the transactions contemplated
by this Agreement.

6.2 Governing Law; Waiver of Jury Trial. This Agreement shall be governed by the
internal law of the State of New York without regard to the choice of law
provisions of any jurisdiction. Each party hereto irrevocably submits to the
exclusive jurisdiction of the courts located within Suffolk County, New York for
the purposes of any action or claim arising out of this Agreement or any
transaction contemplated hereby, and agrees to commence any such action or claim
only in such courts. Each party acknowledges and agrees that any controversy
which may arise under this Agreement is likely to involve complicated and
difficult issues and, therefore, each such party irrevocably and unconditionally
waives any right it may have to a trial by jury in respect of any legal action
arising out of or relating to this Agreement or the transactions contemplated
hereby.

6.3        Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf) or other transmission
method and any counterpart so delivered shall be deemed to have been duly and
validly delivered and be valid and effective for all purposes.

6.4        Headings. The titles and subtitles used in this Agreement are used
for convenience only and are not to be considered in construing or interpreting
this Agreement.

6.5        Expenses. Except as expressly set forth herein, each party hereto
shall bear its own costs and expenses in connection with this Agreement and the
transactions contemplated hereby, including all legal, accounting, financial
advisory, consulting and all other fees and expenses of third parties, whether
or not the transactions contemplated by this Agreement are consummated.

6.6       Amendments. This Agreement shall not be amended, modified or
terminated except by a written agreement dated subsequent to the date of this
Agreement and signed on behalf of Purchaser and Seller.

6.7        Severability. The invalidity or unenforceability of any provision
hereof shall in no way affect the validity or enforceability of any other
provision.

6.8        Entire Agreement. This Agreement and the other agreements, documents
and instruments referred to herein or contemplated hereby constitute the full
and entire understanding and agreement between the parties with respect to the
subject matter hereof, and any other written or oral agreement relating to the
subject matter hereof existing between the parties are expressly canceled.

6.9       Notices. All notices, requests, demands, claims and other
communications hereunder shall be in writing. Any notice, request, demand, claim
or other communication hereunder shall be deemed duly delivered to the parties
at their respective addresses set forth in the header paragraph of this
Agreement, upon the earlier of (a) actual receipt, regardless of the means of
delivery, or (b) one (1) business day after it is sent by (i) a nationally
recognized courier service for delivery within one (1) business day or (ii)
email, provided that a confirmation copy is sent on the same day as the e-mail
transmission by a nationally recognized courier service or certified mail,
return receipt requested, in each case to the intended recipient as set forth
below. A party may change its address for notice by giving the other parties
notice in the manner provided herein.



 4 

 

 

IN WITNESS WHEREOF, the parties have executed this Stock Purchase Agreement as
of the date first written above.

 



 

SELLER:

 

GBT TECHNOLOGIES, INC.

 

 

By: /s/Douglas Davis

Name: Douglas Davis

Title: CEO


 



PURCHASER:

 

 

 

/s/Gene Salkind

GENE SALKIND

 


 



 5 

